Jenkins, P. J.
1. While, to entitle a person to recover the possession of personal property by possessory warrant, he must show that the property has previously been in his possession, where the property is placed in the possession of an agent of one purchasing it from the owner, the agent’s possession is the actual possession of his principal, and the principal may maintain a possessory warrant against one who thereafter removes it. Meredith v. Knott, 34 Ga. 222; Hillyer v. Brogden, 67 Ga. 24; Sheriff v. Thompson, 116 Ga. 436 (42 S. E. 738); Wilburn v. Beasley, 31 Ga. App. 107 (2) (119 S. E. 537).
2. In the instant case the evidence authorized the finding that the roll of garden wire, which was the subject matter of the controversy, was purchased by the plaintiff from the owner, who delivered it to the plaintiff’s brother acting for and on behalf of the plaintiff, and by such agent *833left on the premises, to be called for later, and that it was thereafter removed by the defendant. Accordingly, the finding of the trial magistrate in favor of the plaintiff was authorized, and the court did not err in overruling the certiorari.
Decided January 29, 1930.
Stephens <£• Hightower, for plaintiff in error.
Bam pier & Watson, contra.

Judgment affirmed.


Stephens and Bell, JJ., concur.